Citation Nr: 0728691	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  01-01 472A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial disability rating for post-
traumatic stress disorder (PTSD) in excess of 50 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel

REMAND

The veteran served on active duty from August 1984 to 
June 1988, September 1990 to May 1991, and July 1996 to April 
1997.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  

The veteran's last compensation and pension (C&P) examination 
was conducted in March 2003, more than 4 years ago.  Since 
that time, the veteran has participated in a job training 
program, lost jobs, and moved several times.  And while some 
medical treatment records appear in the claims file, the most 
recent records are from September 2003.  Accordingly, further 
development is needed in order to make a final decision as to 
the current condition of the veteran's service-connected 
PTSD.  

In addition, the veteran has not been invited, pursuant to 
38 C.F.R. § 3.159(b) (2006), to provide VA with any evidence 
in her possession that pertains to the claim, so such notice 
must be provided to her.  

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
action:

1. Ask the veteran, pursuant to 38 C.F.R. 
§ 3.159(b), to provide VA with any 
evidence in her possession that pertains 
to the claim.  

2. Assist the veteran in obtaining 
evidence by seeking medical records from 
September 2003 to the present, of the 
veteran's treatment at VA hospitals and 
other VA medical facilities, and medical 
records from the private providers for 
whom the veteran supplies medical waivers.  
Associate any evidence obtained with the 
claims folder. 

3.  Thereafter, schedule the veteran for 
an appropriate examination to ascertain 
the current condition of the veteran's 
PTSD.  The claims file must be made 
available to the examiner and the 
examiner's report should indicate that it 
was reviewed.  A thorough history should 
be obtained from the veteran.  All 
necessary tests should be given and any 
results from such tests should be 
addressed in the examiner's report.  

4.  Then readjudicate the claim.  If any 
sought benefit is denied, issue the 
veteran a supplemental statement of the 
case.  After the veteran has been given an 
opportunity to respond, the claims file 
should be returned to this Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2006), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


